                                                                        IN CLERK'S OFFICE
                                                                   US DISTRICT COURT E.D.N.Y.

 UNITED STATES DISTRICT COURT                                      ★ JAN
EASTERN DISTRICT OF NEW YORK
                                               X
 OSARETIN IGHILE,
                                                                   BROOKLYN OFFICE

                         Plaintiff,

        - against-                                                 MEMORANDUM DECISION
                                                                   AND ORDER
                                                                   16-CV-4294(AMD)(JO)
KINGSBORO ATC,et al.

                         Defendants.
                                               X
 ANN M.DONNELLY,United States District Judge:

        On August 6,2016, the pro se plaintiff filed a complaint against his former employers,

Kingsboro Addiction Treatment Center("Kingsboro ATC")and the New York State Office of

Alcoholism and Substance Abuse Services("OASAS"), under 42 U.S.C. § 1983, alleging due

process violations under the Fourteenth Amendment and "PEF Labor Protection Article 16."

(ECF No. 1, at 4-5.) On April 25, 2018,1 dismissed the plaintiffs complaint, but granted him

leave to amend the complaint to include a valid Section 1983 claim for injunctive relief. (ECF

No. 29.) On May 25, 2018,the plaintiff filed an amended complaint against Kingsboro ATC and

OASAS,and added individual defendants Joseph Pais, Kenneth Lee, and Carry Michaels. (ECF

No. 30.)' On July 6,2018, defendants Kingsboro ATC and OASAS moved to dismiss the

amended complaint. (ECF No. 36.) For the reasons discussed below, the plaintiffs amended

complaint is dismissed with prejudice.




'It appears that Joseph Pais, Kenneth Lee, and Carry Michaels were never properly served with the
amended complaint. Because any Section 1983 claims against the individual defendants arising from
events that may have taken place in 2007 or earlier are time barred, see infra, there is no reason to give
the plaintiff an opportunity to correct the defect in service.
                                              BACKGROUND


         This is the third complaint that the plaintiff has filed in connection with his employment

at Kingsboro ATC,which ended in 2007. In January of2008,the plaintiffsued Kingsboro ATC,

OASAS,and his supervisor, Joseph Pais, alleging discrimination and retaliation in violation of

Title VII ofthe Civil Rights Act of 1964 and the New York City Human Rights Law. (See Ighile

V. Kingsboro ATC,No.08-CV-450.)^ Judge Townes dismissed the plaintiffs Title VII claims

against Joseph Pais and granted the defendants' motion for summary judgment on the plaintiffs

Title VII claims against Kingsboro ATC and OASAS. (Id., ECF No. 30, at 2; ECF No. 75.)

Judge Townes held that the plaintiffs Title VII claims, which arose out of events that allegedly

preceded the plaintiffs departure from Kingsboro ATC in 2007, were time-barred in 2012. (Id,

ECF No. 75 at 6.) The Second Circuit affirmed Judge Townes' decision on April 8,2014. (Id,

ECF No. 78.)

         The plaintiff filed the original complaint in this action on August 2,2016, alleging

violations ofthe Fourteenth Amendment's due process clause under 42 U.S.C. § 1983, and

violations ofthe PEF Labor Protection, Article 16. (ECF No. 1.) The plaintiff claimed that his

supervisor harassed him and subjected him to a hostile working environment when he was a

"senior recreation therapist" for the defendants at Kingsboro ATC. (ECF Nos. 1,13.) On April

25,2018,1 held that the plaintiffs Section 1983 claim and state law claims against OASAS and

Kingsboro ATC were barred under the Eleventh Amendment by the doctrine ofsovereign

immunity, but granted him leave to amend his Section 1983 claim. (ECF No. 29 at 4-8.) I also

held that the plaintifffailed to state a claim under Federal Rules of Civil Procedure 12(b)(1) and


^ I take judicial notice ofthe records filed in Ighile v. Kingsboro ATC,No.08-CV-450(SLT)(LB),"not
for the truth ofthe matters asserted in the other litigation, but rather to establish the fact ofsuch litigation
and related filings." Global Network Commc'ns, Inc. v. City ofNew York,458 F.3d 150,157(2d Cir.
2006).
(6)because he did not allege any facts to support his allegation that he was deprived of his

constitutional rights, nor did he allege how the defendants violated state law. (Jd. at 8-9.)

        When I granted the plaintiff leave to amend his complaint, I was specific: "If the plaintiff

wishes to amend his Section 1983 claim for injunctive relief, he must name appropriate state

officials as defendants to invoke the Ex parte Young doctrine, and he must allege facts sufficient

to state an ongoing violation offederal law,including the date of his termination, the

circumstances of his termination, and what actions the state officials personally took, or failed to

take, that deprived the plaintiff of his constitutional rights." {Id. at 9.) To the extent the plaintiff

sought monetary damages("back pay")for violations of Section 1983,1 dismissed his claims

wdth prejudice. {Id. at 7-8.) Accordingly, in interpreting the amended complaint to raise the

strongest possible arguments,see Erickson v. Pardus,551 U.S. 89,94(2007), I consider whether

the plaintiff has raised a valid claim for injimctive relief under Section 1983.

                                           DISCUSSION


        Because the plaintiff is proceeding pro se, I construe his pleadings liberally, and interpret

the amended complaint to raise the strongest arguments it suggests. See Erickson, 551 U.S. at

94; Harris v. Mills, 572 F.3d 66,72(2d Cir. 2009); McPherson v. Coombe, 174 F.3d 276,280

(2d Cir. 1999). A pro se plaintiff"must still comply with the relevant rules of procedural and

substantive law, including establishing that the court has subject matter jurisdiction over the

action." Wilber v. U.S. PostalServ., No. lO-CV-3346,2010 WL 3036754, at *1 (E.D.N.Y. Aug.

2, 2010)(quoting Ally v. Sukkar, 128 F. App'x 194, 195(2d Cir. 2005)). While "detailed factual

allegations" are not required,"[a] pleading that offers 'labels and conclusions' or 'a formulaic
recitation ofthe elements of a cause of action will not do.'" Ashcroft v. Iqbal, 556 U.S. 662,678

(2009)(quoting Bell Atlantic Corp. v. Twombly,550 U.S. 544, 555 (2007)).

        The requirement of subject matterjurisdiction cannot be waived. United States v. Cotton^

535 U.S.625,630(2002), and its absence may be raised at any time by a party or by the court

sua sponte^ Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434,(2011)("[F]ederal

courts have an independent obligation to ensure that they do not exceed the scope oftheir

jurisdiction, and therefore they must raise and decide jurisdictional questions that the parties

either overlook or elect not to press."). When a court does not have subject matter jurisdiction,

dismissal is mandatory. Arbaugh v. Y &HCorp.,546 U.S. 500,514(2006);see also Fed. R.

Civ. P. 12(h)(3).

    A. Claims Against Individual Defendants Pais, Lee,and Michaels

        The amended complaint "arises from Defendants failure to reinstate [the plaintiff]; failure

to re-hire; termination of[his] employment,failure to promote; failure to interview [him]for a

posted [sic]...[and] retaliation by stating that[he] wasn't the type ofindividual they were

looking for." (EOF No. 30 ^ 1.) The plaintiff says that "all defendants" participated in a hostile

work environment for over three years, and that they targeted him because of his race and

"national origin as an African immigrant."^ (Id.        2,3,8.) The plaintiff also alleges that Pais

"took" the plaintiffs office, refused the plaintiff"necessary ongoing in-house training," and

threw away the plaintiffs electric ceramic cane, which he claims is worth $10,000. (Id.

irn 1,7,10.) The plaintiff does not cite any specific conduct by Lee or Michaels. As far as relief,

the plaintiff says that he is "seeking to return to his Senior recreational therapist title." (Id. at 2.)


^ These allegations appear to claim Title VII discrimination, but as Judge Townes held in 2012,the statute
of limitations expired on any Title VII claims against Kingsboro ATC and OASIS as early as 2010. (See
08-CV-00450, EOF Nos. 30,75.) Title VII does not permit claims against individuals. (Id.)
          Under the Ex parte Young doctrine, which is an exception to the Eleventh Amendment

bar against suing state entities,"^ a plaintiff may sue "a state official acting in his official

capacity ...for 'prospective injunctive relief from violations offederal law." State Employees

Bargaining Agent Coal. v. Rowland,494 F.3d 71,95 {2d Cir. 2007);see also Marino v. City

Univ. ofNew York, 18 F. Supp. 3d 320, 329(E.D.N.Y. 2014). The Second Circuit has held that

claims for reinstatement to previous employment fall under the Ex parte Young exception. See

e.g.. State Employees Bargaining Agent Coal. v. Rowland,494 F.3d 71,96(2d Cir. 2007); see

also Dotson v. Griesa, 398 F.3d 156, 178(2d Cir. 2005)("A court order ofreinstatement,

whether of government benefits or employment, is not barred by sovereign immunity.").

          The plaintiff says that he is seeking reinstatement to his previous position and names

individual defendants in the amended complaint, but in order to properly assert the Ex parte

Young exception, he must plead an ongoing violation offederal law. See State Employees, 494

F.3d at 96("We are specifically required by Ex parte Young to examine whether there exists an

ongoing violation offederal law."); Pierre v. New York State Dep't ofCorr. Servs., No. 05-CV-

0275,2009 WL 1583475, at *18(S.D.N.Y. June 1,2009)(dismissing plaintiffs discrimination

claims as barred because an "isolated incident of alleged disability discrimination, in conjunction

with conclusory language requesting unspecified injunctive relief, is insufficient for purposes of

Ex parte Young''). The plaintiff describes past events at Kingsboro ATC and conduct by Pais

that happened before the plaintiff left his job in 2007. Even ifthe individual defendants'

purported misconduct constituted a violation offederal law,the plaintiff does not claim that there

is ongoing misconduct. Therefore,Ex parte Young does not apply to the plaintiffs claims and



^ See ECF No.29 at 4-8(explaining state sovereign immunity under the Eleventh Amendment and three
limited exceptions to the bar on federal lawsuits against state entities); Ex parte Young, 209 U.S. 123
(1908).
they are barred by the Eleventh Amendment. See Puerto Rico Aqueduct & Sewer Auth. v.

Metcalf& Eddy, Inc., 506 U.S. 139,146(1993)("the [Exparte Young\ exception is narrow: It

applies only to prospective relief,[and] does not permitjudgments against state officers

declaring that they violated federal law in the past"); State Employees,494 F.3d at 96; Pierre,

2009 WL 1583475 at *17-18.


        The plaintiffs claims against Pais, Lees and Michaels are dismissed. In addition,

because it appears that any claims under Section 1983 that arise out of events that happened

before 2007 are time-barred as a matter oflaw,see Hogan v. Fischer, 738 F.3d 509,517(2d Cir.

2013)("Section 1983 actions filed in New York are therefore subject to a three-year statute of

limitations."), the plaintiffs claims are dismissed with prejudice. See Colvin v. State Univ. Coll

at Farmingdale, No. 13-CV-3595,2014 WL 2863224, at *18(E.D.N.Y. June 19,2014)

(dismissing claims imder Section 1983 "in their entirety with prejudice as time-barred").

    B. Defendants Kingsboro ATC and OASIS

       As I explained in my April 25,2018 Order dismissing the original complaint, the

Eleventh Amendment bars a suit against Kingsboro ATC and OASIS for violations of Section

1983. (See EOF No.29 at 4-8.) Nothing in the amended complaint changes my previous order

or the application ofthe law to the plaintiffs claims. Accordingly,to the extent the amended

complaint states claims against Kingsboro ATC or OASIS,they are dismissed with prejudice.

                                        CONCLUSION


       The defendants' motion to dismiss is granted. The plaintiffs claims are dismissed with

prejudice.
so ORDERED.




                             s/Ann M. Donnelly
                            Ann M. Donnelly
                            United States District Judge




Dated: Brooklyn, New York
       January 18, 2019
